        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 1 of 36




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WINN-DIXIE STORES, INC., et al.,                   :
               Plaintiffs,                         :         CIVIL ACTION
                                                   :
       v.                                          :
                                                   :
EASTERN MUSHROOM MARKETING                         :
COOPERATIVE, et al.,                               :          No. 15-6480
                Defendants.                        :

                                       MEMORANDUM

Schiller, J.                                                                        June 9, 2021

       Defendants1 move to exclude the testimony of Plaintiffs Winn-Dixie and Bi-Lo’s proposed

expert Dr. Keith Leffler, Ph.D. Dr. Leffler is an Emeritus Associate Professor of Economics who

analyzed the impact of the anticompetitive acts of the Eastern Mushroom Marketing Cooperative,

Inc. (EMMC) and estimated Plaintiffs’ damages. Meanwhile, Plaintiffs move to exclude the

testimony of Defendants’ proposed rebuttal expert, Dr. Jesse David, Ph.D. Dr. David is an

economist and President of a consulting firm that provides economic and financial analysis for

litigation and public policy matters. He analyzed the opinions of Plaintiffs’ expert Dr. Leffler and

provided opinions regarding Plaintiffs’ alleged damages. For the reasons that follow, the Court



1
        The motion was joined by Eastern Mushroom Marketing Cooperative, Inc. (EMMC);
Robert A. Feranto, Jr., t/a Bella Mushroom Farms; Brownstone Mushroom Farms, Inc.; To-Jo
Fresh Mushrooms, Inc.; Country Fresh Mushroom Co.; Gino Gaspari & Sons, Inc.; Kaolin
Mushroom Farms, Inc.; South Mill Mushroom Sales, Inc.; Modern Mushroom Farms, Inc.; Sher-
rockee Mushroom Farm, LLC; C&C Carriage Mushroom Co.; Oakshire Mushroom Farm, Inc.;
Phillips Mushroom Farms, Inc.; Louis M. Marson, Jr., Inc.; Monterey Mushrooms, Inc.; John Pia;
and Forrest Mushrooms (collectively, “Certain Defendants”), Giorgi Mushroom Co.; Giorgio
Foods, Inc.; Franklin Farms, Inc.; M. Cutone Mushroom Co., Inc.; J-M Farms, Inc.; and United
Mushroom Farms Cooperative, Inc. While the motion was pending, claims against Franklin
Organic Mushrooms, Inc. (f/k/a Franklin Farms, Inc.) and J-M Farms, Inc. were dismissed with
prejudice.
                                              1
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 2 of 36




will largely permit the testimony of both experts; however, the Court will limit the damages period

proposed by Dr. Leffler to fit the facts of the case.

I.     FACTUAL BACKGROUND

       This case is one in a related series of actions dealing with alleged price fixing and collusion

in the market for fresh Agaricus mushrooms. In February 2006, WM Rosenstein & Sons Co. filed

a class action complaint in this district alleging that the EMMC and its members and affiliates

colluded to inflate the price of mushrooms by agreeing on minimum prices and by

decommissioning various mushroom farms in order to reduce mushroom supply. The Rosenstein

complaint was later consolidated with six similar class cases, and those putative class plaintiffs

filed a consolidated class action complaint on November 13, 2007. The Plaintiff here, Winn-Dixie,

along with co-plaintiff Bi-Lo, opted out of that consolidated class action, and initiated this matter

in 2015. Plaintiffs’ First Amended Complaint is similar in all meaningful respects to the class

action complaint that preceded it. Two other plaintiffs that had historically opted out of the class

action—Publix Super Markets, Inc. and Giant Eagle, Inc.—also filed complaints, which were

consolidated with the class action.

       A.      Expert Reports in the Historic Opt-Out Cases

       The historic opt-out plaintiffs, Publix and Giant Eagle, retained Dr. Leffler as an expert

witness. In the historic opt-out cases, Dr. Leffler’s expert report analyzed the impact of EMMC’s

anticompetitive acts and estimated the damages the historic opt-out plaintiffs incurred using

multiple regression analysis. In re Mushroom Direct Purchaser Antitrust Litig., Civ A. No. 06-

0620, 2015 WL 5775600, at *1 (E.D. Pa. Aug. 5, 2015). “Multiple regression analysis is the

comparing of variables to determine the influence that one variable, the independent or explanatory


                                                  2
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 3 of 36




variable, has on another variable, the dependent variable.” Id. Dr. Leffler ran two separate

regression models, one for each historic opt-out plaintiff, which attempted to isolate and quantify

the impact on mushroom prices caused by the EMMC’s policies. Id.

        The EMMC defendants in the historic opt-out cases retained Dr. David as a rebuttal expert.

Dr. David analyzed the expert opinion of Dr. Leffler and opined on the reliability of Dr. Leffler’s

regression model. Id. Defendants in the historic opt-out cases filed a motion to exclude Dr.

Leffler’s testimony, pursuant to Federal Rule of Evidence 702, and the historic opt-out plaintiffs

filed a motion to exclude Dr. David’s testimony, pursuant to Rules 702 and 403. Following

Daubert hearings for each expert witness, Judge O’Neill issued opinions denying both motions

and permitting the proposed testimony of Drs. Leffler and David. The historic opt-out plaintiffs

settled their cases before trial.

        B.      Expert Reports in this Action

        In this action, Winn-Dixie and Bi-Lo have also retained Dr. Leffler to analyze the EMMC’s

market power and the impact of EMMC’s anticompetitive acts. Dr. Leffler’s initial report, dated

July 2, 2020, offers opinions on these topics and estimates Plaintiffs’ overcharge damages for

mushroom purchases from EMMC members and affiliates. (Pls.’ Ex. 18, Expert Report of Keith

Leffler, Ph.D. [Leffler Rpt.].) The EMMC Defendants have once again retained Dr. David as a

rebuttal expert. Dr. David’s expert report, dated July 23, 2020, analyzes the findings of Dr.

Leffler’s initial report and provides opinions regarding his assessment of damages. (Pls.’ Ex. 2,

Expert Report of Jessie David, Ph.D. [David Rpt.].) Dr. Leffler responds to Dr. David’s opinions

in a rebuttal report dated August 13, 2020. (Pls.’ Ex. 8, Rebuttal Report of Keith Leffler, Ph.D.

[Leffler Rebut. Rpt.].) Now before the Court are the parties’ respective motions to exclude the


                                                3
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 4 of 36




proposed expert testimony of Drs. Leffler and David. In addition to Dr. David’s expert report,

Defendants’ motion also presents a Declaration of Dr. David, dated August 31, 2020, in which he

offers additional critiques of Dr. Leffler’s opinions. (Defs.’ Ex. B [David Decl.].) Plaintiffs’

Response in Opposition presents a declaration of Dr. Leffler, dated October 2, 2020, which

responds to arguments raised in Defendants’ motion to exclude his testimony. (Pls.’ Opp’n Ex. 1

[Leffler Decl.].)

       Dr. Leffler’s initial expert report opines that: (1) there is a relevant economic market for

the sale of fresh Agaricus mushrooms in the eastern United States; (2) the EMMC controlled a

sufficient percentage of those mushroom sales to have market power; (3) the anticompetitive

actions of the EMMC caused the average prices of fresh Agaricus mushrooms sold to Winn-Dixie

and Bi-Lo to be higher than competitive levels; and (4) as a result of the actions of the EMMC,

Winn-Dixie and Bi-Lo suffered overcharge damages in the prices they paid for mushrooms.

(Leffler Rpt. ¶ 4.) Dr. Leffler estimates the overcharge with an econometric analysis of mushroom

prices paid by Winn-Dixie and Bi-Lo, controlling for supply and demand conditions. (Id. ¶ 53.)

He performed this analysis by creating a model of fresh Agaricus mushroom prices using a

standard multiple regression analysis with fixed-effects.2 (Id. ¶¶ 54-55.)

       Based on this regression analysis, Dr. Leffler’s report offers opinions about the overcharge

damages Winn-Dixie and Bi-Lo incurred in their mushroom purchases. (Id. at p. 32, Table 2.) Dr.

Leffler’s initial expert report splits Winn-Dixie’s damages into three distinct conspiracy periods:



2
        “[F]ixed effects allows the econometrician to identify statistical relationships after
accounting for the…effects unique to subgroups…in the dependent variable. This can be important
as these effects could influence the estimated relationship between the dependent variable and
other independent variables.” ABA Section of Antitrust Law, Econometrics: Legal, Practical, and
Technical Issues § 5.B.1.a (2d ed. 2014).
                                               4
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 5 of 36




(1) February 2001 - July 2005; (2) August 2005 - June 2007; and (3) July 2007 - December 2010.

(Id.) His rebuttal report slightly revises these conspiracy periods. The rebuttal report divides Winn-

Dixie’s damages into four conspiracy periods by separating the damages incurred from July 2007

to December 2010 by mushroom provider; it defines the third conspiracy period as Winn-Dixie’s

purchases from Oakshire, July 2007 - December 2010, and the fourth conspiracy period as Winn-

Dixie’s purchases from Modern, July 2010 - December 2010. (Leffler Rebut. Rpt. ¶ 14, Table 1.)

Dr. Leffler opines that Winn-Dixie incurred overcharges of: (1) 2.9% for the first conspiracy

period; (2) 5.3% for the second conspiracy period; and (3) 12% for the third and fourth conspiracy

periods. (Id.)

        Dr. David’s expert report offers a variety of critiques of Dr. Leffler’s opinions. His opinions

can be broadly summarized as criticisms that Dr. Leffler’s regression model double counts certain

transactions, fails to control for key industry factors, and inappropriately relies on sales from non-

EMMC members and anticompetitive conduct after 2005. (David Rpt. ¶¶ 54-80.) Dr. Leffler

accepts Dr. David’s first criticism concerning double-counted transactions and offers a revised

opinion of total overcharge damages after removing those duplicative transactions. (Leffler Rebut.

Rpt. ¶ 14, Table 1.) The rebuttal report responds to Dr. David’s remaining criticisms by defending

Dr. Leffler’s original opinions.

        Before turning to the merits of the motions, the Court will briefly summarize its other

relevant opinions in this action, as these opinions are relevant to whether the proposed expert

testimony fits the case.

        C.       The Court’s Previous Decisions in this Action

        On July 15, 2020, the Court denied Plaintiffs’ motion for leave to file a Second Amended


                                                  5
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 6 of 36




Complaint. (Document Nos. 280, 281.) Plaintiffs’ First Amended Complaint alleges:

       [s]tarting on or about January 1, 2001 and continuing until at least through 2008,
       the EMMC…engaged in an overarching scheme to unlawfully fix the price of fresh
       Agaricus mushrooms in the United States by agreeing to set floor (minimum) prices
       for mushrooms and by agreeing to collectively fund and effectuate the purchase or
       lease of mushrooms farms for the express purpose of reducing output, removing
       existing available production capacity from the market and artificially raising
       prices.

(FAC ¶ 3.) Six days before the close of fact discovery, Plaintiffs sought leave to amend the

complaint to allege that the conspiracy period continued through December 31, 2010 and that “as

part of this scheme, beginning no later than October of 2005, the EMMC added a ‘non-compete’

policy whereby members agreed not to compete against another member so as to take business

away from a member or reduce a member’s profit margin.” (Document No. 266, Ex. 1 ¶¶ 1, 3, 10.)

The Court denied leave to amend the Complaint because Plaintiffs’ delay in seeking to extend the

conspiracy period and assert this new theory of antitrust liability was both prejudicial and undue.

The Court also denied Plaintiffs’ motion for reconsideration on this issue, or in the alternative, for

clarification that Winn-Dixie could move at trial to conform the pleadings to the evidence, finding

that Rule 15(b) was inapplicable because no objection to evidence or trial had yet occurred and

Defendants had not consented to trial on a non-compete theory of liability. (Document No. 297.)

       On September 1, 2020, the Court granted partial summary judgment to Defendants for Bi-

Lo’s claims for damages. (Document Nos. 298, 299.) The Court found that Bi-Lo was an indirect

purchaser from the alleged conspiracy, and therefore, was not an injured party eligible to recover

damages pursuant to Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977). On May 12, 2021, the

Court denied summary judgment on Winn-Dixie’s claims for damages, finding that there was a

genuine dispute of material fact as to whether Winn-Dixie can recover damages for its mushroom


                                                  6
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 7 of 36




purchases from non-party, Oakshire Mushrooms Sales, LLC (OMS). (Document Nos. 347, 348.)

Defendants’ liability and Winn-Dixie’s damages are outstanding issues to be resolved at trial.

II.    STANDARD OF REVIEW

       Federal Rule of Evidence 702 provides that a qualified expert witness may offer opinion

testimony if:

       (a) the expert’s scientific, technical, or other specialized knowledge will help the
       trier of fact to understand the evidence or to determine a fact in issue; (b) the
       testimony is based on sufficient facts or data; (c) the testimony is the product of
       reliable principles and methods; and (d) the expert has reliably applied the
       principles and methods to the facts of the case.

Fed. R. Evid. 702. In essence, “Rule 702 embodies three distinct substantive restrictions on the

admission of expert testimony: qualifications, reliability, and fit.” Elcock v. Kmart Corp., 233 F.3d

734, 741 (3d Cir. 2000).

       “Daubert holds that admissibility under Rule 702 is governed by Rule 104(a), which

requires the judge to conduct preliminary factfinding, to make ‘a preliminary assessment of

whether the reasoning or methodology underlying the testimony is scientifically valid,’….” In re

Paoli R.R. Yard PCB Litig., 35 F.3d 717, 743 (3d Cir. 1994) (“Paoli II”) (quoting Daubert v.

Merrell Dow Pharms., Inc., 509 U.S. 579, 592-93 (1993)). The burden is on the proponent to

establish admissibility by a preponderance of the evidence. Padillas v. Stork-Gamco, Inc., 186

F.3d 412, 418 (3d Cir. 1999). However, “[t]his does not mean that plaintiffs have to prove their

case twice—they do not have to demonstrate to the judge by a preponderance of the evidence that

the assessments of their experts are correct, they only have to demonstrate by a preponderance of

evidence that their opinions are reliable.” Paoli II, 35 F.3d at 744. A “merits standard of

correctness,” is “a higher bar than what Rule 702 demands.” Karlo v. Pittsburgh Glass Works,


                                                 7
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 8 of 36




LLC, 849 F.3d 61, 83 (3d Cir. 2017).

        A court’s focus in determining admissibility of an expert’s testimony is on “principles and

methodology, not on the conclusions generated by the principles and methodology.” In re TMI

Litig., 193 F.3d 613, 665 (3d Cir. 1999), amended, 199 F.3d 158 (3d Cir. 2000). “The test of

admissibility is not whether a particular scientific opinion has the best foundation, or even whether

the opinion is supported by the best methodology or unassailable research. Rather, the test is

whether the ‘particular opinion is based on valid reasoning and reliable methodology.’” Id.

(quoting Kannankeril v. Terminix Int’l Inc., 128 F.3d 802, 806 (3d Cir. 1997)). However, a court

must be mindful that, “the reliability analysis [required by Daubert] applies to all aspects of an

expert’s testimony: the methodology, the facts underlying the expert’s opinion, [and] the link

between the facts and the conclusion.” ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 291 (3d

Cir. 2012) (quoting Heller v. Shaw Indus., Inc., 167 F.3d 146, 155 (3d Cir.1999)) (alterations in

original).

        In addition to reliability, district courts must also assess Rule 702’s independent

requirement of “fit”—that the expert’s opinion will help the trier of fact to understand the evidence

or to determine a fact in issue. Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 591 (1993).

“Thus, even if an expert’s proposed testimony constitutes scientific knowledge, his or her

testimony will be excluded if it is not scientific knowledge for purposes of the case.” Paoli II, 35

F.3d at 743.

III.    DISCUSSION

        Plaintiffs and Defendants each seek to exclude the testimony of the other’s proposed

expert. Neither side has challenged the experts’ qualifications. The Court will first consider


                                                 8
           Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 9 of 36




Defendants’ motion to exclude Dr. Leffler’s expert testimony on the grounds that his opinions are

unreliable and not relevant to the claims. The Court concludes that Dr. Leffler’s methodology is

reliable, but some of his opinions will be excluded because they do not fit the facts of the case.

Then the Court will consider and deny Plaintiffs’ motion to exclude Dr. David’s rebuttal expert

testimony on the grounds that his opinions are untested, based upon unreliable methodology and

data, and their probative value is substantially outweighed by its prejudicial effect.

           A.     Defendants’ Motion to Preclude Dr. Leffler’s Proposed Expert Testimony

           Defendants argue that Dr. Leffler’s proposed testimony should be excluded for two

reasons. First, Defendants argue that Dr. Leffler’s multiple regression analysis is flawed in

multiple ways, and therefore, his methodology is unreliable. Second, Defendants argue that Dr.

Leffler’s opinions do not fit the facts of the case because he relies on damages that resulted from

a non-compete theory of anticompetitive conduct. The Court will consider each of these arguments

in turn.

           Further, Defendants argue that Dr. Leffler’s damages estimate does not fit the facts of the

case because he relies upon indirect purchases for which there are no recoverable damages. (Defs.’

Mem. in Supp. of Mot. Pursuant to Fed. R. of Evid. 702 [Defs.’ Mot.] at 6-9.) After Dr. Leffler

produced his initial report, the Court ruled that Bi-Lo was an indirect purchaser, which means it is

not entitled to recover damages. Therefore, the Court agrees that Dr. Leffler’s damages estimate

pertaining to Bi-Lo must be excluded because it will not help the trier of fact determine any fact

in dispute.3 However, this Court has already ruled that there is a disputed question of fact as to



3
        In light of the Court’s opinion that Bi-Lo is ineligible for overcharge damages, Dr. Leffler
“re-estimated the regression analysis using only Winn-Dixie data[,]” and excluding Bi-Lo

                                                    9
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 10 of 36




whether Winn-Dixie may recover damages for its purchase of mushrooms from non-party OMS,

based on application of the control exception to the direct purchaser rule. Thus, the Court will not

exclude any of Dr. Leffler’s damages opinions for Winn-Dixie merely because they are premised

on Winn-Dixie’s purchases from OMS.

                 1.     Reliability of Dr. Leffler’s Multiple Regression Analysis

        Dr. Leffler estimated the overcharge damages in this case using a multiple regression

analysis with fixed-effects. (Leffler Rpt. ¶ 55.) A multiple regression model measures the impact

of two or more independent variables—such as demand, production costs, or conspiratorial

conduct—on a dependent variable. Here, Dr. Leffler’s dependent variable is the price of fresh

Agaricus mushrooms. The seven independent variables in his regression model are: (1) wage rates

for farm workers; (2) the price of alfalfa hay in Pennsylvania; (3) the cost of electricity to industrial

customers in Pennsylvania; (4) the cost of fuel oil in Pennsylvania; (5) personal income per capita

in the states where Plaintiffs bought mushrooms; (6) consumption of fresh vegetables as a share

of all food consumption at home; and (7) the volume of purchases of a particular mushroom

product at a particular time. (Leffler Rpt. ¶ 54.) The model also includes fixed-effects variables of

a conspiracy period indicator and mushroom product indicator.4 (Id.)

        “There is no dispute that when used properly multiple regression analysis is one of the

mainstream tools in economic study and it is an accepted method of determining damages in



purchases. (Leffler Decl. ¶ 5.) The result was an increase to Winn-Dixie’s overcharges that,
according to Dr. Leffler, was not statistically significant and did not meaningfully change Dr.
Leffler’s opinions. (Id.)
4
        “Fixed-effects models often use dummy variables to measure the effect of interest, where
a dummy variable is a variable that takes the value of 1 for observations in the subgroup, time
period, or event of interest, and 0 for all other observations.” ABA Section of Antitrust Law, supra,
§ 5.B.1.a.
                                                    10
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 11 of 36




antitrust litigation.” In re Flat Glass Antitrust Litig., 191 F.R.D. 472, 486 (W.D. Pa. 1999); see

Petruzzi’s IGA Supermarkets, Inc. v. Darling-Delaware Co., 998 F.2d 1224, 1238 (3d Cir. 1993)

(“the scientific method used by the economists, multiple regression analysis, is reliable.”).

Defendants do not generally dispute that a multiple regression analysis is a proper methodology to

estimate antitrust injury and overcharge damages. Instead, Defendants argue the particulars of Dr.

Leffler’s multiple regression model are flawed. Specifically, Defendants argue that Dr. Leffler’s

multiple regression analysis suffers from: (1) omitted control variable bias; (2) ineffective control

variables; (3) over-fitting; (4) a limited benchmark period; and (5) counterintuitive results.

Defendants made several of these same arguments when they sought to exclude Dr. Leffler’s

testimony in the historic opt-out cases. For many of the same reasons Judge O’Neill explained in

his well-reasoned opinion, the Court is not persuaded that Defendants’ criticisms of Dr. Leffler’s

regression model warrant exclusion of his testimony as unreliable. See In re Mushroom, 2015 WL

5775600 (E.D. Pa. Aug. 5, 2015).

                       a.      Omitted Control Variable Bias

       Defendants argue that Dr. Leffler’s regression model fails to include three distinct control

variables, and therefore, is an unreliable methodology. Defendants argue that Dr. Leffler’s model

fails to account for: (1) the closing of certain mushroom farms; (2) the Dole brand mushroom sales

price premium; and (3) price discounts pursuant to sales contracts.

       The Court is unpersuaded by Defendants’ arguments that Dr. Leffler’s failure to account

for these variables renders his testimony inadmissible. “[T]he omission of variables from a

regression analysis may render the analysis less probative than it otherwise might be[,]” but, absent

some other infirmity, “an analysis which accounts for the major factors” likely to influence the


                                                 11
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 12 of 36




result is admissible evidence. Bazemore v. Friday, 478 U.S. 385, 400 (1986). “Normally, failure

to include variables will affect the analysis’ probativeness, not its admissibility.” Id. Still, the court

in Bazemore noted, “[t]here may, of course, be some regressions so incomplete as to be

inadmissible as irrelevant[.]” Id. at 400 n.10. In the context of price-fixing cases, other district

courts have recognized that “[m]erely pointing to economic conditions that may affect the

dependent variable is not enough to call into question the reliability of an econometric model.”

Resco Prod., Inc. v. Bosai Mins. Grp., Civ. A. No. 06-235, 2015 WL 5521768, at *5 (W.D. Pa.

Sept. 18, 2015) (quoting In re Linerboard Antitrust Litig., 497 F. Supp. 2d 666, 678 (E.D. Pa.

2007)); accord In re Polypropylene Carpet Antitrust Litig., 93 F. Supp. 2d 1348, 1365 (N.D. Ga.

2000). Rather, a party challenging a regression model’s admissibility for omission of variables,

“must introduce evidence to support its contention that the failure to include those variables would

change the outcome of the analysis.” In re Indus. Silicon Antitrust Litig., Civ. A. No. 95-1131,

1998 WL 1031507, at *3 (W.D. Pa. Oct. 13, 1998); accord Resco, 2015 WL 5521768, at *5, 10

(W.D. Pa. Sept. 18, 2015).

                                i.      Farm Closures

        Defendants argue first that among the methodological problems with Dr. Leffler’s

regression model is its failure to account for farm closings over his ten-year damages period.

(Defs.’ Mot. at 11.) Dr. David’s expert report discusses various mushroom farm closures that

occurred between 2000 and 2009 and opines that Dr. Leffler does not account for how these farm

closures may have affected pricing since there are no variables in the model to control for farm

closures. (See David Rpt. ¶¶ 17-21, 78.) But because Dr. David did not create or test his own

regression model that included a control variable for farm closures, Defendants have not shown


                                                   12
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 13 of 36




that inclusion of this variable would have changed the results of the regression analysis.

        Dr. Leffler responds that changes in supply resulting from farm closures are the result of

price fluctuation through the application of supply and demand curves, meaning that farm closures

are the result of price decreases. (Leffler Rebut. Rpt. ¶ 32.) As a result, Dr. Leffler argues that farm

closures are already accounted for in the regression model because they are an “endogenous”

variable (id. p. 16 n.56), meaning that they are “a factor…driven by ‘economically driven changes

in supply’ that are accounted for in his model.” In re Mushroom, 2015 WL 5775600, at *4 n.2

(quoting Civ. A. No. 06-620, Document No. 664 at 38). Judge O’Neill previously analyzed this

same critique in the historic opt-out cases and concluded that, “Dr. Leffler adequately established

for purposes of the reliability inquiry that a separate control variable for farm closings is not

necessary where such closings are driven by price pressure rather than some independent

intervening event such as a natural disaster.” Id. at *4. Similarly, here, the Court finds that

Defendants’ argument concerning an omitted variable for farm closures goes to the ultimate

probativeness of Dr. Leffler’s regression model but does not render it so incomplete as to be

irrelevant.

                                ii.     Dole Brand Premium

        Defendants also argue that the sales price premium for Dole brand mushrooms was not

adequately accounted for in the regression analysis. (Defs.’ Mot. at 9-10.) The Dole brand issue is

unique to Winn-Dixie’s purchases from OMS and, therefore, was not relevant to Dr. Leffler’s

opinions for the historic opt-out plaintiffs. From 1999 through 2003, Winn-Dixie’s mushroom

suppliers were EMMC members Monterey and Modern. (Leffler Rpt. ¶ 35.) In 2004, Winn-Dixie

began purchasing mushrooms from OMS, which became Winn-Dixie’s only mushroom supplier


                                                  13
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 14 of 36




through 2010. (Id.) Winn-Dixie signed a two-year sales agreement with OMS in 2005 (Pls.’ Opp’n

Ex. 6), and a three-year sales agreement with OMS in 2007. (Pls.’ Opp’n Ex. 7.) OMS had an

exclusive license to sell mushrooms under the Dole brand, and it purchased mushrooms from

suppliers, including EMMC members Country Fresh Mushroom Co., South Mill Mushroom Sales,

Inc., and Oakshire Mushroom Farm, Inc., to re-sell under the Dole brand. (See David Rpt. ¶ 35.)

Therefore, Dr. Leffler’s first conspiracy period for Winn-Dixie’s mushroom purchases, between

February 2001 and July 2005, includes some Dole brand purchases from OMS and other non-Dole

brand purchases from Monterey or Modern. Dr. Leffler’s second and third conspiracy periods are

exclusively for Winn-Dixie’s purchases from OMS pursuant to the 2005 and 2007 sales

agreements. (Leffler Rpt. ¶ 54 n.127.)

       Dr. David opines that Winn-Dixie may have paid OMS as much as a nine percent premium

for Dole mushrooms compared to the prices it had previously paid for mushrooms from Monterey

or Modern. (David Rpt. ¶ 79.) Dr. David bases this conclusion on the fact that OMS pays Dole a

royalty of three percent of net sales for the use of the Dole brand, (id. ¶ 35 n.99), and OMS had

increased freight costs of approximately six percent compared to Monterey or Modern. (Id. ¶ 35

n.103.) As a result, Dr. David states that the Dole premium “could explain most or all” of Dr.

Leffler’s alleged overcharges. (Id. ¶ 79.) Defendants argue that because Winn-Dixie’s purchases

of Dole brand mushroom began in 2004, all of those purchases occurred during the conspiracy

conduct period (2001-2010), as opposed to the benchmark period (1999-2000). (David Decl. ¶ 3

n.5.) Therefore, Defendants argue Dr. Leffler’s model cannot distinguish between the premium

paid for Dole products and overcharges resulting from the alleged conspiracy. (David Rpt. ¶ 79.)

       In response, Dr. Leffler argues that he adequately accounted for the Dole brand mushroom


                                               14
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 15 of 36




purchases because he included a Dole indicator variable in his product definition “using a fixed-

effects methodology.” (Leffler Rebut. Rpt. ¶ 31.) Dr. Leffler’s regression model includes a set of

0/1 indicator variables for each type of mushroom product. (Leffler Rpt. ¶ 54.) Dr. Leffler applied

a Dole indicator variable to approximately 15 percent of Winn-Dixie’s purchases from OMS,

depending on whether the name of the purchase product indicated it was a “Dole” product. (Leffler

Decl. ¶ 2.) Dr. Leffler argues that his analysis,

        bases any Dole premium on differences in prices between Dole branded purchases
        and Monterey and Modern purchases in Conspiracy period 1. The overcharges in
        Conspiracy Periods 2 and 3 are then measured by increases in the prices of Dole
        branded mushrooms, given any premium, that are not explained by the supply and
        demand control variables.

(Id. ¶ 3.)

        However, the parties dispute what proportion of OMS’s sales to Winn-Dixie were Dole

brand mushrooms. Defendants argue that all mushrooms Winn-Dixie purchased from OMS were

Dole brand. (David Decl. ¶ 5.) As a result, Dr. David asserts that no Dole indicator variable could

separate the Dole premium from alleged overcharges because any Dole indicator variable, “would

be indistinguishable from…Dr. Leffler’s second and third damages periods.” (Id.) Defendants

reference the sales agreements between Winn-Dixie and OMS to argue that all mushroom sales

pursuant to those agreements were Dole brand, but they do not cite any specific provisions of those

agreements stating that all mushrooms sold under the agreements were Dole brand. (Defs.’ Mot.

at 9 n.4.) A cursory review of the sales agreements demonstrates that they describe the products

sold pursuant to the agreement as “Oakshire Dole Mushrooms” (Pls.’ Opp’n Ex. 6), or refer to

OMS as “Dole Mushrooms” (Pls.’ Opp’n Ex. 7), and both agreements bear the “Dole” brand logo.

Even so, Dr. Leffler argues that these agreements present no conclusive evidence that all OMS


                                                    15
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 16 of 36




sales were Dole brand mushrooms. (Leffler Decl. ¶ 2 n.3.) Nevertheless, Dr. Leffler recreated the

regression analysis labelling all OMS sales to Winn-Dixie as “Dole”, and the result was to increase

the overcharge by less than one percent, which, according to Dr. Leffler, is not statistically

significant. (Id. ¶ 4.)

        The Court concludes that Dr. Leffler’s reliance on the description of “Dole” in the product

name to apply a Dole indicator variable to only a fraction of Winn-Dixie’s purchases from OMS

contains sufficient factual basis in the record. “A party confronted with an adverse expert witness

who has sufficient, though perhaps not overwhelming, facts and assumptions as the basis for his

opinion can highlight those weaknesses through effective cross-examination.” Stecyk v. Bell

Helicopter Textron, Inc., 295 F.3d 408, 414 (3d Cir. 2002). The contested issue of whether all of

Winn-Dixie’s purchases from OMS were Dole mushrooms should appropriately be resolved by

the trier of fact, so the Court will not exclude Dr. Leffler’s testimony on this basis. Dr. Leffler has

also articulated how his regression model took the Dole premium into account, despite there being

no Dole mushroom purchases during the benchmark period. (Leffler Decl. ¶ 3.) Defendants have

not responded to this argument or offered any suggestion of how Dr. Leffler should have altered

his regression analysis to take the Dole premium into account. Moreover, because Dr. David did

not create or test his own regression model that included a control variable for the Dole premium,

Defendants have not shown that inclusion of this variable would have changed the results of the

regression analysis. The Court finds the alleged omission or ineffectiveness of the Dole premium

variable goes to the regression model’s probative value, not its admissibility, since it does not

render the model so incomplete as to be irrelevant. Dr. Leffler’s argument concerning the Dole

premium will be subject to cross-examination at trial.


                                                  16
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 17 of 36




                               iii.    Price Discounts

       The final control variable Dr. David contends is missing from Dr. Leffler’s regression

model reflects contract price discounts. (David Rpt. ¶ 77.) Winn-Dixie’s sales agreements with

OMS set purchase prices, but the agreements also provided for a certain quantity of purchases at a

discounted price. (Id. ¶ 39; Pls.’ Opp’n Ex. 6-7.) Dr. David argues that Winn-Dixie purchased

significant quantities of mushrooms at discounted rates but there is not a control variable for this

feature of the transactions in Dr. Leffler’s regression model. (David Rpt. ¶ 77.) Dr. Leffler

responds that because he aggregates the data at a monthly level, his model adequately captures the

variation that results from contract discounting. (Leffler. Rebut. Rpt. ¶ 20 n.29; see Leffler Rpt. ¶

54.) As with farm closures and the Dole premium, the Court is not persuaded that the absence of

a control variable for contract price discounts renders Dr. Leffler’s methodology unreliable.

Defendants may cross examine Dr. Leffler concerning this alleged deficiency at trial.

                       b.      Ineffective Control Variables

       Next, Defendants argue Dr. Leffler’s methodology is unreliable because the coefficients

on the conspiracy-period control variables indicate that the regression model is flawed.

“Coefficients in multiple regression models indicate the degree of correlation between the

dependent variable and each independent variable.” ABA Section of Antitrust Law, supra,

Appendix and Glossary.C.3. Dr. David explains that, ordinarily, economic theory would predict

that prices should be correlated with production cost—meaning that if costs increase, prices should

increase, if all other factors are held constant. (David Rpt. ¶ 76.) Dr. David states that both of Dr.

Leffler’s variables for heating oil costs (contemporaneous and lagged) show a negative correlation

with price, and only five of Dr. Leffler’s eleven variables have coefficients that demonstrate


                                                 17
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 18 of 36




statistically significant results, which Dr. David opines indicates that the regression model is not

reliable. (Id.)

        In response, Dr. Leffler contends that there are only seven total supply and demand

variables, since contemporaneous and lagged values for the same variable are combined. (Leffler

Rebut. Rpt. ¶ 29 n.50.) According to Dr. Leffler, five of the seven variables in his model affect

Winn-Dixie’s prices as predicted by economic theory; the exceptions with negative coefficients

are the costs of hay and heating oil. (Id. ¶ 29.) Dr. Leffler explains that excluding either of these

variables with a negative coefficient does not significantly change the outcome of the model, so it

is unlikely that their inclusion renders the model unreliable. (Id. ¶¶ 29 n.52, 30 n.53.) He further

states that an increase in the totality of his cost variables resulted in a statistically significant

increase in prices, which validates the reliability of his model. (Id. ¶ 30; see Leffler Rpt. ¶ 55.)

        Finally, Dr. Leffler explains that the cost variables of heating oil and electricity are highly

correlated with one another, which can result in a phenomenon known as multicollinearity. (Leffler

Rebut. Rpt. ¶ 30.) According to one treatise on regression models, “multicollinearity does not

indicate a failure of the model. Instead, it reflects the fact that there is insufficient independent

variation in the variables included in the data set.” ABA Section of Antitrust Law, supra, § 6.C.2.b.

Dr. David argues that Dr. Leffler “did not demonstrate…that multicollinearity was the cause of

the non-sensical results.…” (David Rpt. ¶ 76 n.153.)

        Judge O’Neill assessed many of these same arguments in the historic opt-out cases. There,

Judge O’Neill found that the cost control variables Dr. Leffler had chosen had “at least a logical

relationship to mushroom prices[,]” and as a result, Dr. Leffler had shown that “his model is not

equivalent to one that functionally has no cost control variables at all….” In re Mushroom, 2015


                                                  18
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 19 of 36




WL 5775600, at *5. As a result, in the historic opt-out cases, Dr. Leffler’s choice of cost control

variables, including electricity, heating fuel, hay, and labor—which are many of the same control

variables Dr. Leffler used in his regression model in this case (Leffler Rpt. ¶ 54)—did not present

a reason to exclude his regression model. In re Mushroom, 2015 WL 5775600, at *5. Judge O’Neill

noted, “[w]hile there may be questions as to the probativeness of Dr. Leffler’s damages models,

they can be subjected to vigorous cross-examination at trial.” Id. The Court agrees with this sound

reasoning and will not exclude Dr. Leffler’s model because of his choice of cost control variables

or the resulting negative coefficients for the cost of heating oil or hay. For purposes of the Daubert

analysis, Dr. Leffler has adequately shown that his conspiracy-period control variables create a

reliable multiple regression model.

                       c.      Over-fitting

       Defendants next argue that Dr. Leffler’s use of a multi-variable regression analysis is an

inappropriate methodology because it suffers from over-fitting. Dr. David describes “over-fitting”

as a violation of a cardinal rule in econometrics that “the number of independent observations

should be substantially more than the number of independent variables for a regression analysis to

be reliable.” (David Rpt. ¶ 73 (citing Frank E. Harrell, Regression Modeling Strategies (2013).)

Here, Dr. David argues that Dr. Leffler’s regression model overfits because it incorporates far

fewer price observations than it initially appears to include. The regression model “treats the

average price for each product in a given month as the unit of observation, and further treats

consecutive months as independent observations.” (Id.) However, Dr. David argues that prices for

Winn-Dixie’s purchases did not vary monthly because they were negotiated according to contracts

with OMS in 2004, 2005, and 2007. (Id.) For Winn-Dixie’s purchases from other EMMC members


                                                 19
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 20 of 36




Monterey and Modern, Dr. David similarly claims that these prices were negotiated for one-year

periods. (Id. ¶¶ 34, 73; see id. ¶ 39.) Therefore, Defendants argue, Winn-Dixie’s purchase prices

on a consecutive monthly basis were not independent observations, “rather the data indicate that

there were no more than approximately ten unique price observations for each product purchased

by Winn-Dixie….” (Id.¶ 73.) Defendants argue Winn-Dixie’s price data is too limited to generate

valid results because Dr. Leffler’s regression model uses fourteen independent variables,5 which

is not substantially fewer than the number of price observations.

       Dr. Leffler disagrees with Defendants’ factual premises and methodological argument. He

states that Winn-Dixie purchased mushrooms at 79 unique prices for sliced products and 75 unique

prices for whole mushrooms. (Leffler Rebut. Rpt. ¶ 19.) Moreover, Dr. Leffler explains that his

use of the fixed-effects methodology with an indicator variable for each type of product means

that the independent variable coefficients in his regression are based on estimates of price variation

within each product. (Id. ¶ 20.)

       Based on this explanation, the Court concludes that Dr. Leffler has provided good grounds

for his use of average monthly prices, which should be tested in the adversarial process. While Dr.

David criticizes that there are only “ten unique price observations for each product[,]” (David Rpt.

¶ 73 (emphasis added)), he fails to consider how many total products are included in the regression.

Nor does he explain why Dr. Leffler’s fixed-effects methodology does not resolve this concern of

over-fitting. Moreover, the factual dispute between the experts of how many unique price

observations are in the relevant data should be appropriately resolved by the factfinder. Thus, even



5
        Dr. Leffler states that his model uses only seven variables, since when a contemporaneous
and lagged value of the same variable are included, the sum of those coefficients are the expected
sign for that variable. (Leffler Rebut. Rpt. ¶ 29 n.50.)
                                                  20
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 21 of 36




if Defendants’ over-fitting critique is a potential methodological flaw, such a flaw should go to the

probativeness of Dr. Leffler’s testimony but does not render the regression model unreliable. See

In re Urethane Antitrust Litig., 166 F. Supp. 3d 501, 505-06 (D.N.J. 2016). In sum, Defendants’

arguments concerning over-fitting can be addressed on cross-examination.

                       d.      Limited Benchmark Period

       Defendants next argue that Dr. Leffler’s regression model is unreliable because he has

attempted to model a ten-year period of alleged conspiracy using only two years of pre-conspiracy

data as a benchmark. (David Rpt. ¶ 74.) Dr. Leffler’s regression model assesses data from January

1999 through December 2010. (Leffler Rpt. ¶ 51.) The data for January 1999 through January 2001

reflects a competitive benchmark period, whereas the data for February 2001 through December

2010 is assigned to one of the conspiracy periods. (See id. ¶ 54.) Dr. Leffler explains that his

benchmark period was only two years because this was the only data available for his analysis, but

even so, he found statistically significant overcharges despite these limitations in the data. (Leffler

Rebut. Rpt. ¶ 21.) Dr. Leffler performed additional analysis to confirm that the relationship

between cost variables and price did not change between the benchmark and conspiracy periods,

and his demand variables did not show a statistically significant difference between the coefficients

in the benchmark and conspiracy periods (with the exception of one conspiracy period for the fresh

vegetable consumption variable). (Id. ¶ 22.) He argues these results prove the reliability of the two-

year benchmark period in his model.

       Dr. David states that practitioners generally recommend a benchmark period of similar

length to the treatment period, and, as a result, Dr. Leffler’s benchmark period is unreliable. (David

Rpt. ¶ 74.) Dr. David explains that in situations with a disproportionately short benchmark period,


                                                  21
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 22 of 36




“if market conditions change over time, the model may not be able to accurately predict the

relationship between the independent and dependent variables, leading again to unreliable results.”

(Id.) However, Dr. David has not pointed to any specific market conditions that changed over the

course of the conspiracy period which would render Dr. Leffler’s model unreliable. In light of Dr.

Leffler’s empirical assessments described above, Defendants’ speculative criticism is not

sufficient to justify exclusion of Dr. Leffler’s regression model as an unreliable methodology.

                       e.      Counterintuitive Results

       Finally, Defendants argue that “[t]he lack of reliability of Dr. Leffler’s approach is evident

from a straightforward examination of his results.” (David Rpt. ¶ 75.) Specifically, Defendants

point to Dr. Leffler’s estimates that the percentage of overcharges increased in each consecutive

conspiracy period, as follows: (1) 2.9% for February 2001- July 2005; (2) 5.3% for August 2005 -

June 2007; and (3) 12% for July 2007 - December 2010. (See Leffler Rebut. Rpt. ¶ 14, Table 1.)

Defendants argue that these overcharges are counterintuitive, since Dr. Leffler’s “highest

overcharges are found at the end of [the conspiracy] period…a time during which the EMMC’s

minimum pricing requirements had been eliminated and the EMMC’s membership controlled less

than half of the relevant market….” (David Rpt. ¶ 75; see id. ¶ 65.)

       It bears remembering that a court’s focus in determining admissibility of an expert’s

testimony is on “principles and methodology, not on the conclusions generated by the principles

and methodology.” In re TMI Litig., 193 F.3d at 665 (3d Cir. 1999). Indeed, Judge O’Neill

considered and rejected this argument in the historic opt-out cases for precisely this reason, finding

that “[this] argument is not consistent with the legal standard on Daubert….” In re Mushroom,

2015 WL 5775600, at *7 (citing In re TMI Litig., 193 F.3d at 665). This Court agrees with Judge


                                                 22
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 23 of 36




O’Neill that the counterintuitive trajectory of Dr. Leffler’s overcharge estimates is not a sufficient

reason to exclude the testimony as unreliable. Plaintiffs have established that Dr. Leffler’s

regression model, and its application to Winn-Dixie’s purchase data, are based on good grounds

and employ valid reasoning and reliable methodology. Therefore, the Court will not find Dr.

Leffler’s   opinions   inadmissible    simply    because    Defendants     deem    his   conclusions

counterintuitive.6

               2.      Fit of Damages Premised on a Non-Compete Theory

       In addition to reliability, district courts must also assess Rule 702’s independent

requirement that the expert’s opinion will help the trier of fact to understand the evidence or

determine a fact in issue. Fed. R. of Evid. 702(a); see United States v. Bennett, 161 F.3d 171, 182

(3d Cir. 1998) (“the trial judge has broad discretion to admit or exclude expert testimony, based

upon whether it is helpful to the trial of fact.”). This inquiry goes primarily to relevance and has

been referred to as “fit” of the expert opinion. Daubert, 509 U.S. at 591. Here, Defendants argue

Dr. Leffler’s damages estimate does not fit the facts of the case because it is premised on an alleged

non-compete agreement among EMMC members. (Defs.’ Mot. at 10; Defs.’ Reply in Supp. of

Mot. Pursuant to Fed. R. of Evid. 702 [Defs.’ Reply] at 2-4.) The Court previously denied




6
        Separately, Defendants also argue Dr. Leffler’s model is unreliable because of his “failure
to account for the substantially declining market share due to resignation of EMMC members….”
(Defs.’ Mot. at 10.) Specifically, Dr. David argues that because there were significant resignations
from the EMMC beginning in 2002, “there is no evidence of market power beginning at least as
early as 2006.” (David Rpt. ¶ 67; see id. ¶¶ 66, 68.) Defendants also argue that Dr. Leffler’s third
conspiracy period should be excluded because it reflects Winn-Dixie’s purchases after OMF and
Monterey had resigned from the EMMC. (See id. ¶¶ 58-62.) Both of these additional arguments
only implicate Dr. Leffler’s assessment of damages after 2005. In light of the Court’s decision in
Section III.A.2 infra to exclude damages premised on anticompetitive conduct after August 2005,
the Court need not address these additional arguments concerning reliability.
                                                 23
        Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 24 of 36




Plaintiffs’ leave to amend the Complaint to assert a theory of liability premised on a non-compete

agreement. (Document Nos. 280, 281, 297.) As a result, the Court agrees that any damages

estimates premised on a non-compete agreement theory of liability, which was not pleaded, will

not assist the trier of fact and, therefore, are not admissible. Cf. In re Urethane, 166 F. Supp. 3d at

511 (D.N.J. 2016) (declining to exclude damages for lack of fit because “the models here do not

seek to measure damages stemming from an antirust impact that has been rejected or is otherwise

no longer at issue.”). However, the parties disagree as to what portions of Dr. Leffler’s damages

estimate, if any, are impacted by the Court’s prior ruling denying leave to assert a non-compete

theory of liability.

        Dr. Leffler’s initial report in this case described his opinions concerning the timeline of

transition from the EMMC minimum pricing policy to a non-compete agreement.

        The EMMC’s mandatory minimum pricing policies were in effect through August
        of 2005 when they were suspended by agreement of the members. Immediately
        after the suspension of the mandatory minimum pricing policy, the EMMC entered
        into a ‘noncompete’ period during which members agreed not to compete with
        another member’s business.

(Leffler Rpt. ¶ 26 (footnote omitted).) Similarly, in the historic opt-out cases, Dr. Leffler opined

that EMMC minimum pricing was suspended in 2005. At the Daubert hearing in the historic opt-

out cases, Dr. Leffler testified that the impact of the “minimum pricing period” extended until June

2007, which was the end date of a sales contract one of the opt-out plaintiffs made in 2005, while

EMMC minimum pricing was in effect. (Civ. A. 06-620, Document No. 664 at 57:9-58:3.) Dr.

Leffler explained that the minimum pricing impact period was “longer than the period of the

minimum pricing rules[,]” because of the two-year contract which began before EMMC’s

suspension of minimum pricing. (Id. at 58:4-11.) In that case, Dr. Leffler testified that the damages


                                                  24
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 25 of 36




impact period beginning in July 2007 was “the non-compete impact period.” (Id. at 58:18-59:4.)

Judge O’Neill concluded that the possibility of this alleged non-compete agreement was a

“sufficient rationale for [Dr. Leffler’s] decision to include a conduct period after the official

cessation of EMMC minimum pricing agreement.” In re Mushroom, 2015 WL 5775600, at *7

(describing “the formal dissolution of the minimum pricing policy in [redacted text] 2005.”).

       Despite Dr. Leffler’s statement in his initial report that EMMC minimum pricing was

suspended in August 2005 and a non-compete period began immediately thereafter, Plaintiffs now

argue that there is “a sufficient factual basis for the fact that the EMMC minimum pricing and

policies were in effect from 2006 through 2009.” (Pls.’ Resp. in Opp’n to Defs.’ Mot. to Exclude

[Pls.’ Resp.] at 15.) In opposition to the instant motion, Dr. Leffler states, “the facts…indicate

continuing anticompetitive acts after July 2005. I understand Plaintiffs will offer evidence that the

minimum price policy continued in effect after July 2005. I cited this evidence in my Rebuttal

Report.” (Leffler Decl. ¶ 7 (citing Leffler Rebut. Rpt. p. 8 n.23).) Plaintiffs rely on three pieces of

evidence to support this new conclusion.

       First, Plaintiffs present the declaration of Michael Cardile stating that when Cardile

Mushrooms, Inc. was a member of EMMC, during the period January 2001 through 2009, “there

was never a time when either the minimum pricing or the non-compete was not in place.” (Pls.’

Ex. 17 [Cardile Decl.] ¶¶ 2, 4; accord Leffler Rebut. Rpt. p. 8 n.23.) Relying on this statement,

Plaintiffs argue that because Defendants have taken the position that the EMMC never adopted

any non-compete agreement, minimum pricing must have continued through 2009. (Pls.’ Resp. at

10 (citing Pls.’ Opp’n Ex. 3; Document No. 268 at n.1).) Second, Plaintiffs point to a document

stating that in October 2005 the EMMC discussed “a transition from non-compete to price


                                                  25
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 26 of 36




management.” (Pls.’ Opp’n Ex. 4 at 1; accord Leffler Rebut. Rpt. p. 8 n.23.) Finally, Plaintiffs cite

an EMMC Policies document “[l]ast revised on December 6, 2005” stating that a new section

entitled “Non-compete” was “to be voted December 13, 2005[.]” (Pls.’ Opp’n Ex. 5 at 4.) The

non-compete section states that “[t]he non-compete policy is intended to be used as a temporary

tool to create stability among members during periods of transition. For example, as a bridge to

the time when 80% coop market share is achieved and minimum pricing implemented.” (Id.) This

document further describes the terms of the non-compete policy and states that the “[n]on-compete

will not be in effect when minimum pricing is in place except for brief periods of time…during a

transition to new pricing. . . .” (Id.; accord Leffler Rebut. Rpt. p. 8 n.23.) Plaintiffs therefore

contend that the EMMC minimum pricing policy must have resumed after December 13, 2005 and

was in place through the end of 2009, or at least through the start of the third conspiracy period in

2007. (Pls.’ Resp. at 16.) As a result, Plaintiffs argue that the full scope of Dr. Leffler’s damages

estimate is premised on EMMC minimum pricing, rather than an alleged non-compete agreement,

and therefore is relevant to this case. At the very least, Plaintiffs argue, the end date of EMMC

minimum pricing “involves a factual dispute not suitable for resolution by a Daubert motion, and

instead, goes to the weight of his opinion and regression model and not their admissibility.” (Pls.’

Resp. at 17.)

       The Court is not persuaded by Plaintiffs’ forage for evidence in support of this new

argument. “It is an abuse of discretion to admit expert testimony which is based on assumptions

lacking any factual foundation in the record.” Stecyk, 295 F.3d at 414 (3d Cir. 2002); see Elcock,

233 F.3d at 756 n.13 (3d Cir. 2000) (describing the foundation requirement as “found in the

interstitial gaps among the federal rules[,]” but also noting that an expert opinion lacking factual


                                                 26
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 27 of 36




foundation “misleads the fact-finder and arguably does not comply with the ‘fit’ requirement” of

Rule 702). Before the Court denied Plaintiffs leave to amend the Complaint to allege the existence

of a non-compete agreement, Dr. Leffler stated in his initial report that EMMC minimum pricing

was suspended in August 2005 and a non-compete period began immediately thereafter. (Leffler

Rpt. ¶ 26.) Dr. Leffler also took this position in the historic opt-out cases. (See Civ. A. 06-620,

Document Nos. 664, 703.) Dr. David’s report concludes the same. (David Rpt. ¶ 29.) Plaintiffs’

attempt to obfuscate this fact in rebuttal—only after the Court denied Plaintiff leave to assert a

non-compete theory—is unconvincing. Moreover, Plaintiffs do not present any factual foundation

that EMMC minimum pricing resumed after it was suspended in August 2005. Thus, the Court

concludes that any expert opinions premised on the argument that the EMMC minimum pricing

policy extended beyond August 2005 are inadmissible because this opinion lacks any factual

foundation in the record.

       Because the Court has denied leave to amend the Complaint to assert a non-compete theory

of liability, and EMMC minimum pricing was suspended in August 2005, any damages resulting

from alleged anticompetitive conduct after August 2005 do not fit the facts of the case. Plaintiffs’

third conspiracy period covers the duration of the three-year sales contract between OMS and

Winn-Dixie beginning June 28, 2007 and ending in 2010. The fourth conspiracy period covers

only a few months in late 2010. Dr. Leffler’s third and fourth conspiracy periods each begin years

after the suspension of EMMC minimum pricing in August 2005, and Plaintiffs do not contend

that any overcharges in those periods were caused by anticompetitive conduct before August 2005.

Therefore, Dr. Leffler’s opinions on damages during the third and fourth conspiracy periods will

not assist the trier of fact to understand the evidence or resolve a disputed issue and are not


                                                27
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 28 of 36




admissible pursuant to Rule 702.

       As for the second conspiracy period—August 2005 through June 2007—Plaintiffs argue

that even if this period extends after EMMC minimum pricing ended, those damages are still the

result of EMMC minimum pricing before August 2005. Winn-Dixie’s mushroom purchases during

the second conspiracy period were made pursuant to a two-year contract between Winn-Dixie and

OMS that was entered into in June 2005, which was before the end of EMMC minimum pricing.

(Pls.’ Resp. at 9, 15, 19.) Plaintiffs present the June 2005 contract between Winn-Dixie and OMS,

which set the price of mushroom sales throughout the second conspiracy period. (See Pls.’ Opp’n

Ex. 6.) Dr. Leffler also states that the prices in this contract were above EMMC minimum prices.

(Leffler Rebut. Rpt. p. 8 n.23.) The Court agrees that the 2005 contract between Winn-Dixie and

OMS is a sufficient factual basis for Dr. Leffler to conclude that his damages estimate during the

second conspiracy period is attributable to EMMC minimum pricing. Any damages estimate for

mushroom sales during the second conspiracy period could be helpful to the trier of fact and will

not be excluded.

       In his declaration presented in opposition to Defendants’ motion, Dr. Leffler re-estimates

the Winn-Dixie overcharges until only June 2007, the end of the second conspiracy period. (Leffler

Decl. ¶ 7 n.12; see id. ¶ 5 n.8.) The Court will allow Plaintiff to rely on the revised damages

estimate set forth in Dr. Leffler’s declaration as though it were a timely supplemental disclosure

pursuant to Rule 26(e)(2).

       B.      Plaintiffs’ Motion to Exclude the Proposed Testimony of Dr. David

       Plaintiffs move to exclude the testimony of Defendants’ rebuttal expert Dr. David, pursuant

to Rule 702, on the grounds that his opinions are untested and based upon unreliable methodology


                                               28
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 29 of 36




and data, and, pursuant to Rule 403, on the grounds that the probative value of his testimony is

substantially outweighed by its prejudicial effect. Following a Daubert hearing in the historic opt-

out cases, Judge O’Neill considered and rejected many of these same arguments in a well-reasoned

opinion permitting the proposed testimony of Dr. David. For many of the same reasons previously

articulated by Judge O’Neill, the Court will deny the motion to exclude Dr. David’s testimony.

               1.      Reliability of Dr. David’s Rebuttal Expert Opinions and Methodology

       Rule 26(a)(2)(D)(ii) permits expert testimony “solely to contradict or rebut evidence on the

same subject matter identified by another party[.]” “It is the proper role of rebuttal experts to

critique plaintiffs’ expert’s methodologies and point out potential flaws in the plaintiff’s experts’

reports.” Aviva Sports, Inc. v. Fingerhut Direct Mktg., Inc., 829 F. Supp. 2d 802, 835 (D. Minn.

2011). Dr. David is a rebuttal expert witness retained to analyze the findings of Plaintiffs’ expert

Dr. Leffler and to offer opinions regarding Plaintiffs’ damages. (David Rpt. ¶ 2.) In support of the

expert report he authored for this case, Dr. David reviewed materials including Defendants’

transactional data, excel files of sales data, documents produced in this matter, deposition

transcripts, Dr. Leffler’s report and supporting materials, and publicly available data concerning

many of the variables in Dr. Leffler’s analysis. (See David Rpt. App’x 1.) Dr. David offers specific

criticisms of Dr. Leffler’s regression model and the facts upon which it relies (see id. ¶¶ 58-80),

which the Court described in Section III.A, supra. Plaintiff seeks to exclude Dr. David’s testimony,

pursuant to Rule 702, because it is based on untested theories, unreliable data, and an unaccepted

methodology.

                       a.      Testing of Regression Model Criticism

       Plaintiffs’ primary argument to exclude Dr. David’s testimony is that he did not test his


                                                 29
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 30 of 36




opinions or conclusions. (Pls.’ Mot. to Exclude or Limit the Opinions of Defs.’ Expert [Pls.’ Mot.]

at 5-23.) Specifically, Plaintiffs argue Dr. David did not test his criticisms of Dr. Leffler’s

regression model related to an omitted control variable for farm closings, the Dole brand premium,

negative supply variable coefficients, or the benchmark period, and therefore, Dr. David’s opinions

on these topics are unreliable.

       Plaintiffs argue that an expert’s testing of a theory is the first Daubert reliability factor, but

Daubert explicitly declined to “set out a definitive checklist or test” to ascertain reliability and

emphasized that the Rule 702 inquiry is “a flexible one.” 509 U.S. at 593-94; see Kumho Tire Co.

v. Carmichael, 526 U.S. 137, 150 (1999). Nevertheless, Plaintiffs essentially argue that Dr. David

fails to satisfy Rule 702’s requirements that expert witnesses apply reliable principles and methods

and that the testimony be helpful to the fact-finder. Plaintiffs rely on Advanced Telemedia, L.L.C.

v. Charter Communications, Inc., Civ. A. No. 05-2662, 2008 WL 6808442, *1 (N.D. Ga. July 17,

2008), in which the court excluded a proposed rebuttal expert who had identified flaws in the

plaintiff’s expert’s method, without reviewing the underlying data, performing any testing, or

testifying that a different method would yield different results. The Advanced Telemedia court

concluded that the rebuttal expert’s testimony did not meet the Daubert standard because it was

“too speculative and unreliable and it will not assist the jury in determining the amount of

damages….” Id.; see also B-K Cypress Log Homes Inc. v. Auto-Owners Ins. Co., Civ. A. No. 09-

211, 2012 WL 1933766, *6 (N.D. Fla. May 25, 2012) (“a pure rebuttal opinion that does not offer

any alternative methodology or analysis…would not aid the jury in determining the amount of

damages”).

       Despite this opinion, “[a] number of other district courts have held that rebuttal expert


                                                  30
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 31 of 36




witnesses may criticize other experts’ theories and calculations without offering alternatives.”

Aviva Sports, 829 F. Supp. 2d at 834-35 (D. Minn. 2011) (collecting cases). Indeed, “[i]f two

contradictory expert opinions meet the requisite threshold of reliability,” it is the function of the

factfinder to assess the credibility of those contradictory experts, but “defendants’ experts have a

less demanding task, since they have no burden to produce models or methods of their own; they

need only attack those of plaintiffs’ experts.” In re Zyprexa Prod. Liab. Litig., 489 F. Supp. 2d

230, 285 (E.D.N.Y. 2007) (Weinstein, J.). In order to demonstrate reliability to meet the

requirements of Rule 702, a rebuttal expert, like any expert witness, need only show “good

grounds” for the proposed testimony. United States v. Velasquez, 64 F.3d 844, 851 (3d Cir. 1995);

see Paoli II, 35 F.3d at 744 (3d Cir. 1994) (“an expert opinion [is] reliable under Rule 702 if it is

based on ‘good grounds,’ i.e., if it is based on the methods and procedures of science”). In

Velasquez, the Third Circuit found reversible error in a trial court’s decision to exclude rebuttal

expert testimony and noted that such testimony was “highly relevant” and would assist the jury

“to properly weigh the testimony” of the initial expert. Id. at 848, 852. Judge O’Neill adopted this

same perspective when admitting Dr. David’s opinion in the historic opt-out cases. He concluded

that “Dr. David’s testimony will aid the fact finder in evaluating the proper weight to be afforded

to Dr. Leffler’s testimony as it is relevant to the question of whether Dr. Leffler’s regression

models…are flawed.” (Civ. A. 06-620, Document No. 740 at 8.) The Court agrees with this sound

reasoning.

       Here, Dr. David’s proposed testimony will assist the finder of fact in properly weighing

Dr. Leffler’s testimony. Dr. David did not need to perform his own damages computation or

develop his own regression model to meet the standards of reliability as a rebuttal witness. Instead,


                                                 31
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 32 of 36




he needed only to reliably apply reliable scientific methods in assessing and critiquing Dr. Leffler’s

regression model. Dr. David reviewed the underlying facts and data on which Dr. Leffler relied to

reach his opinions. (See David Rpt. ¶¶ 35-39, 54-57, App’x 1.) In fact, Dr. Leffler agreed with Dr.

David’s criticisms concerning transactions that were double counted in the data and revised his

report accordingly. (Leffler Rebut. Rpt. ¶ 13 n.18.) Moreover, Dr. David cites to econometric

source materials for his opinions on principles such as over-fitting, negative coefficient correlation,

and omitted control variable bias.7 Dr. David’s background also favors finding these opinions

reliable, since an expert’s “level of expertise may affect the reliability of the expert’s opinion.”

Elcock, 233 F.3d 734, 749 (3d Cir. 2000) (quoting Paoli II, 35 F.3d at 741). Dr. David holds a

Ph.D. in economics from Stanford University, and he has performed economic analysis for

litigation and public policy matters for a total of approximately 24 years with the National

Economics Research Associates, Inc., Criterion Economics, LLC, and Edgeworth Economics,

LLC, where he is the current President. (David Rpt. ¶¶ 4-5, App’x 2.) Throughout his career, Dr.

David has specialized in applied microeconomics and econometrics, and he has provided expert

testimony on more than 60 occasions. (Id. ¶ 5.) Thus, the Court concludes that Dr. David’s

criticisms of Dr. Leffler’s regression model are reliable.

       Plaintiffs make two additional unavailing arguments to exclude Dr. David’s opinions on

supposedly omitted variables in Dr. Leffler’s regression model. First, Plaintiffs argue that Dr.

David’s criticism concerning farm closures does not fit the facts of the case because overall




7
       (See David Rpt. ¶ 73 n.150 (citing Frank E. Harrell, Regression Modeling Strategies
(2013)); ¶ 75 n.152 (citing J. Johnston, Econometric Models (3d ed. 1984)); ¶ 76 n.153 (quoting
Peter Kennedy, A Guide to Econometrics (5th ed. 2005)); ¶¶ 74 n.151, 78 (citing ABA Section of
Antitrust Law, supra, § 5.B.1.b.2).)
                                               32
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 33 of 36




mushroom production in Pennsylvania increased after the farm closures Dr. David identifies. (Pls.’

Mot. at 9.) This argument regarding mushroom production does not make irrelevant or unreliable

Dr. David’s opinion that farm closures were a necessary control variable. The Court agrees with

Judge O’Neill’s prior ruling that Defendants sufficiently proved that Dr. David’s opinions

regarding farm closures were based on good grounds, and thus are admissible. Next, Plaintiffs

argue that Dr. David’s opinion concerning the Dole brand premium should be excluded because

he incorrectly asserts that all Winn-Dixie purchases from OMS were Dole brand mushrooms. (Pls.’

Mot. at 22-23.) As explained in Section III.A.1.a.ii, supra, this is a disputed question of fact that

should appropriately be resolved by the factfinder. Thus, the Court will not exclude Dr. David’s

opinions on these topics under Rule 702.

                       b.      Unreliable Data for Declining Market Share

       In addition to arguing that Dr. David failed to test his opinions, Plaintiffs also seek to

exclude Dr. David’s testimony regarding market share because it is based on unreliable data. (Pls.’

Mot. at 26-28.) Rule 702 requires expert testimony to be “based on sufficient facts or data.” Fed.

R. Evid. 702(b); see ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 294 (3d Cir. 2012)

(reasonableness of an expert’s reliance on facts or data to form an opinion is an appropriate inquiry

under Rule 702). In addition, though Plaintiffs do not cite to Rule 703, it dictates that an expert’s

opinion may rely on hearsay facts or data if they are “of a type reasonably relied upon by experts

in the particular field in forming opinions or inferences upon the subject….” Fed. R. Evid. 703.

This standard is equivalent to the reliability standard of Rule 702, meaning “there must be good

grounds on which to find the data reliable.” Paoli II, 35 F.3d at 748 (3d Cir. 1994).

       Dr. David opines that the market share of EMMC members was declining such that by


                                                 33
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 34 of 36




2006 the EMMC did not have sufficient market share to undertake monopolistic activity. (David

Rpt. ¶ 67; see ¶¶ 66, 68.) Plaintiffs argue that this assessment of declining EMMC market share is

based on unreliable data from two sources—EMMC dues assessment data and sales data that lacks

a citation. (Pls.’ Mot. at 26-27.) Plaintiffs argue that these data sources differ substantially from

one another and are contradicted by deposition testimony and other documents from the EMMC,

and therefore, Dr. David’s opinions based on this data are unreliable. First, the Court notes that in

light of its ruling to exclude Dr. Leffler’s third conspiracy period, it is unlikely that Dr. David’s

opinion concerning declining market share remains relevant to the case. See supra n.6. But even

if declining EMMC market share does remain relevant to Dr. David’s opinions, Dr. David’s data

sources related to EMMC membership and Defendants’ Agaricus mushroom sales were produced

in this litigation or the related class action. (See David Rpt. App’x 1.) These sources therefore

present reliable grounds for the basis of Dr. David’s opinions. As for the discrepancies Plaintiffs

point out in these data sources, “[v]igorous cross-examination, presentation of contrary evidence,

and careful instruction on the burden of proof are the traditional and appropriate means of attacking

shaky but admissible evidence.” Karlo v. Pittsburgh Glass Works, LLC, 849 F.3d 61, 83 (3d Cir.

2017) (quoting Daubert, 509 U.S. at 596). Plaintiffs’ arguments go to the weight of Dr. David’s

testimony on this issue, not its admissibility.

                       c.      Price Trends Methodology

       Plaintiffs also argue that Dr. David’s opinions on mushroom price trends are based solely

on “visual inspection” of a trend in a price graph, which is not a sound scientific principle, and

therefore must be excluded. (Pls.’ Mot. at 30-36.) Specifically, Plaintiffs argue that price trends

cannot provide an economic explanation as to causation, since an economist must use an analysis


                                                  34
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 35 of 36




that controls for supply and demand factors. (Pls.’ Mot. at 32.) Plaintiffs state that Dr. David relies

on his presentation of declining prices to argue that Dr. Leffler’s model is flawed. (Pls.’ Mot. at

31 (quoting David Rpt. ¶ 30).) This argument misstates Dr. David’s opinion. Dr. David uses his

analysis of price trends to criticize Dr. Leffler’s claim that the pattern of rising average prices of

fresh Agaricus mushrooms verified the impact of the EMMC minimum pricing policy. (David Rpt.

¶ 69 (citing Leffler Rpt. ¶ 50).) In fact, Dr. David’s report makes an analogous critique to Plaintiffs’

argument. Dr. David states that Dr. Leffler’s assertion that a correlation existed between market-

wide price increases and EMMC minimum pricing could not explain causation. (Id. ¶ 70.) Thus,

both sides agree that a visual inspection of price trends is not a reliable scientific method to prove

causation.

       However, neither expert relies exclusively on visual inspections of price trends to offer

opinions on causation or overcharge damages. In order to offer opinions on causation and damages,

Dr. Leffler relies on testimony and documents regarding the EMMC’s anticompetitive conduct

and empirical analysis of damages using his multiple regression model. (See Leffler Rpt. ¶¶ 50-

56.) Dr. David’s critique of those opinions relies on an analysis of the econometric principles

underlying the regression model. (See David Rpt. ¶¶ 73-80.) Therefore, Dr. David’s opinions on

overcharge damages are not premised on price trends, so the Court will not exclude his opinions

as unreliable.

                 2.    Rule 403

       Finally, Plaintiffs seek to exclude Dr. David’s testimony pursuant to Federal Rule of

Evidence 403. Pursuant to Rule 403, the Court may exclude relevant evidence if its probative value

is substantially outweighed by unfair prejudice or confusion of the issues. Fed. R. Evid. 403.


                                                  35
       Case 5:15-cv-06480-BMS Document 349 Filed 06/09/21 Page 36 of 36




Because expert evidence can be more misleading than other evidence, Rule 403 gives a judge more

power over experts than over lay witnesses. Paoli II, 35 F.3d at 747 (citing Daubert, 509 U.S. at

595). Nevertheless, “exclusion under Rule 403 should be rare[,]” and “in order for a district court

to exclude scientific evidence, there must be something particularly confusing about the scientific

evidence at issue—something other than the general complexity of scientific evidence.” Id. at 747,

747 n.16. Plaintiffs argue that because Dr. David’s opinions were never tested, and thus are

speculative and unreliable, their inclusion at trial would mislead the jury and prejudice Plaintiffs.

(Pls.’ Mot. at 36.) The Court has already concluded that Dr. David’s testimony is not unreliable,

and Plaintiffs have not pointed to any aspect of Dr. David’s testimony that is so particularly

confusing or misleading as to substantially outweigh its probative value. At this pretrial stage, the

Court will not exclude the proposed testimony pursuant to Rule 403.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Preclude Plaintiffs’ Proposed Expert

Testimony at Trial is granted in part and denied in part. Plaintiffs’ Motion to Exclude or Limit the

Opinions of Defendants’ Expert is denied. An Order consistent with this Memorandum will be

docketed separately.




                                                 36
